 



BARRETT BUSINESS SERVICES, INC.

ANNUAL CASH INCENTIVE AWARD PLAN

 

THIS ANNUAL CASH INCENTIVE AWARD PLAN (the "Plan") was adopted by Barrett
Business Services, Inc., a Maryland corporation ("Corporation"), effective March
7, 2014. Capitalized terms that are not otherwise defined herein have the
meanings set forth in Section 6.

 

SECTION 1.
PURPOSE

 

The purpose of the Plan is to attract and retain capable executives, to motivate
selected key employees of the Corporation to attain and maintain high standards
of performance, and to encourage executives to achieve specific business goals
established by the Corporation.

 

SECTION 2.
ELIGIBILITY

 

Any key executive of the Corporation who is designated by the Committee as being
eligible to participate in the Plan will be eligible to participate in the Plan.

 

SECTION 3.
INCENTIVE AWARDS

 

3.1 Target Award. Each Award opportunity will specify a targeted incentive
opportunity (the "Target Award") expressed either as a dollar amount or as a
percentage of a Participant's regular annualized base salary.

 

3.2 Incentive Awards. The amount paid for each Award will be equal to the
product of the Total Success Percentage for the Participant for the Plan Year
multiplied by the Participant’s Target Award for the Plan Year. However, in no
event may a Participant's Award payment for a Plan Year exceed the lesser of (i)
200 percent of the Participant's Target Award, or (ii) $2,000,000.

 

3.3 Performance Goals. Unless otherwise permitted under Code Section 162(m), the
Committee shall establish the Performance Goal(s) applicable to each Award
intended to be performance-based in writing no later than the earlier of (a) the
date 90 days after the commencement of the applicable Plan Year or (b) the date
on which 25% of the Plan Year has elapsed, and, in any event, at a time when the
outcome of the Performance Goal(s) remains substantially uncertain. The Goals
that will be used to measure a Participant's Award will consist of one or more
of the following:

 

(a) Corporate Goals measuring financial performance related to the Corporation
as a whole. Corporate Goals may include one or more measures related to
earnings, profitability, efficiency or return to stockholders and may include
earnings, earnings before interest, taxes, depreciation and amortization
(EBITDA), earnings per share, operating profit, cash flow, revenue growth,
return on equity, return on assets, return on invested capital, or other
measures whether expressed as absolute amounts, ratios, or percentages of other
amounts. Success may be measured against various standards including budget
targets, improvement over prior years, and performance relative to other
companies or industry groups.

 



-1-

 

 

(b) Individual Goals measuring success in developing and implementing particular
tasks assigned to an individual Participant. Individual Goals will naturally
vary depending upon the responsibilities of individual Participants and may
include, without limitation, goals related to success in developing and
implementing particular management plans or systems, reorganizing departments,
establishing business relationships, or resolving identified problems.

 

3.4 Weighting of Goals. Each Goal will be weighted with a Weighting Percentage
so that the total Weighting Percentages for all Goals used to determine a
Participant's Award is 100 percent.

 

3.5 Achievement Percentage. Each Goal will also specify the Achievement
Percentages (ranging from 0 to 200 percent) to be used in computing the payment
of an Award based upon the extent to which the particular Goal is achieved.
Achievement Percentages for a particular Goal may be based on:

 

(a) An "all or nothing" measure that provides for a specified Achievement
Percentage if the Goal is met, and a zero Achievement Percentage if the Goal is
not met;

 

(b) Several levels of performance or achievement (such as a threshold level, a
target level, and a maximum level) that each correspond to a specified
Achievement Percentage; or

 

(c) Continuous or numerical measures that define a sliding scale of Achievement
Percentages.

 

3.6 Computation of Awards. As soon as possible after the completion of each Plan
Year, a computation will be made for each Participant of:

 

(a) The extent to which Goals were achieved and the corresponding Achievement
Percentages for each Goal:

 

(b) A Weighted Achievement Percentage for each Goal equal to the product of the
Achievement Percentage and the Weighting Percentage for that Goal;

 

(c) The Total Success Percentage equal to the sum of all the Weighted
Achievement Percentages for all the Participant's Goals; and

 

(d) An Award amount equal to the product of the Total Success Percentage and the
Participant's Target Award.

 



-2-

 

 

3.7 Right to Receive Award. A Participant must continue Employment with
Corporation through the date an Award is paid (the "Payment Date") in order to
be entitled to receive the Award. Awards may be subject to such additional
requirements regarding length of employment as may be specifically approved by
the Committee. If a Participant terminates Employment with Corporation before
the Payment Date for a reason other than death or Disability, the Participant
will not be entitled to any Award for the Plan Year. If a Participant terminates
Employment with Corporation before the Payment Date due to death or Disability,
the Participant or the Participant’s beneficiary or estate may be entitled to
receive a prorated Award, as finally determined under the Plan.

 

3.8 Payment of Awards. Each Participant's Award will be paid in cash in a lump
sum within 30 days after the amount of the Award has been determined, and in no
case later than the 15th day of the third month following the end of the
calendar year in which the Award is no longer subject to substantial risk of
forfeiture as that term is defined in Treasury Regulation Section 1.409A-1(d).
Payment of any Award may be made subject to such additional restrictions or
limitations, in addition to those related to the attainment of performance
goals, as may be expressly provided for by the Committee and made applicable to
such Award.

 

SECTION 4.
ADMINISTRATION

 

For each Plan Year, the Committee will approve the Target Awards for all
Participants and will approve Corporate Goals and Achievement Percentages for
the Corporate Goals. After the end of each Plan Year and before payment of any
Award, the Committee will certify in writing that applicable Performance Goals
and any of the material terms thereof were, in fact, satisfied. In addition, the
Committee will have exclusive authority to establish Goals, Weighting
Percentages, and Achievement Percentages, to certify achievement, and to take
all other actions with respect to Awards for Corporation's Chief Executive
Officer and any other Participants that the Committee determines may be subject
to Section 162(m) of the Code. This Plan is intended to be exempt from the
requirements of Section 409A of the Code by reason of all payments under this
Plan being "short-term deferrals" within the meaning of Treasury Regulation
Section 1.409A-1(b)(4), and all provisions of this Plan shall be interpreted in
a manner consistent with preserving this exemption.

 

SECTION 5.
MISCELLANEOUS

 

5.1 Nonassignability of Benefits. A Participant's benefits under the Plan cannot
be sold, transferred, anticipated, assigned, pledged, hypothecated, seized by
legal process, subjected to claims of creditors in any way, or otherwise
disposed of.

 

5.2 No Right of Continued Employment. Nothing in the Plan will confer upon any
Participant the right to continued Employment with Corporation or interfere in
any way with the right of Corporation to terminate the person's Employment at
any time.

 



-3-

 

 

5.3 Withholding. The Corporation will withhold from any payment under the Plan
any amount required to satisfy applicable tax and other legally or contractually
required withholdings.

 

5.4 Clawback. In the event that there is a subsequent change in the
Corporation's audited financial statements that affects whether Goals were
satisfied, Participants will be required to repay to the Corporation any amount
that was paid based solely on the satisfaction of a bonus target that was not,
after such change, satisfied.

 

5.5 Amendments and Termination. The Committee has the power to terminate this
Plan at any time or to amend this Plan at any time and in any manner that it may
deem advisable.

 

SECTION 6.
DEFINITIONS

 

For purposes of this Plan, the following terms have the meanings set forth in
this
Section 6:

 

"Achievement Percentage" means a percentage (from 0 to 200 percent)
corresponding to a specified level of achievement or performance of a particular
Goal.

 

"Award" means an incentive award under the Plan.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Committee" means the Compensation Committee of the Board; provided, however,
that for purposes of establishing and administering Performance Goals under the
Plan, and granting Awards intending to qualify as a performance-based award
under Code Section 162(m), "Committee" means a duly constituted committee
consisting of a sufficient number of "outside directors" within the meaning of
162(m) of the Code so as to qualify the Committee for purposes of
Section 162(m)(4)(C) of the Code.

 

"Corporation" means Barrett Business Services, Inc., a Maryland corporation.

 

"Disability" means the condition of being permanently unable to perform
Participant's duties for Corporation by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.

 

"Employee and Employment" both refer to service by Participant as a full-time or
part-time employee of Corporation, and include periods of illness or other
leaves of absence authorized by Corporation.

 

"Goal" means one of the elements of performance used to determine Awards under
the Plan as described in Section 3.3.

 



-4-

 

 

"Participant" means an eligible employee selected to participate in the Plan for
all or a portion of a Plan Year.

 

"Plan Year" means a calendar year.

 

"Target Award" means the targeted incentive award for a Participant for a Plan
Year as provided in Section 3.1.

 

"Total Success Percentage" means the sum of the Weighted Achievement Percentages
for all of the Goals for a Participant.

 

"Weighted Achievement Percentage" means the product of the Achievement
Percentage and the Weighting Percentage for a Goal as provided in Section 3.6.

 

"Weighting Percentage" means a percentage (from 0 to 100 percent) applied to
weight a Goal as provided in Section 3.4.

 

 



-5-

 

